Citation Nr: 1638985	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a right thumb injury.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of ganglion cyst of the right wrist.

3.  Entitlement to a compensable disability rating for sinusitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 
5.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 1985 to January 1986 and active duty from July 1987 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2016.  A transcript of the hearing has been associated with the record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for residuals of a right thumb injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the April 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to SMP.

2.  During the period on appeal, the Veteran's residual of right ganglion cyst is manifested by pain but is stable, linear, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function of the right wrist or resulted in ankylosis of the right wrist.

3.  During the period on appeal, the Veteran's sinusitis has been manifested by sinus pain and tenderness, without incapacitating episodes and less than 3 non-incapacitating episodes characterized by headaches and purulent discharge or crusting; the sinusitis is also manifested by allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to SMP have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 10 percent for residuals of ganglion cyst of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a 10 percent rating, and no higher, for sinusitis with allergic rhinitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMP

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the April 2016 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to SMP.  See the April 2016 Board hearing transcript, page 2.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Higher evaluations for residuals of ganglion cyst and sinusitis

The Veteran seeks entitlement to entitlement to increased disability ratings for his residuals of ganglion cyst of the right wrist and sinusitis.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in August 2007, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating and TDIU claims.  Here, during the April 2016 Board hearing, the VLJ clarified the issues on appeal (increased rating claims for residuals of ganglion cyst and sinusitis); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's disabilities; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was afforded VA examinations in June 2008 and December 2015.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's residuals of ganglion cyst and sinusitis disabilities under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 
The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for residuals of ganglion cyst and sinusitis.
Higher evaluation for residuals of ganglion cyst of the right wrist

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran received a VA examination in June 2008.  He reported that that prior to service, he had a ganglion cyst removed from the right wrist.  He further reported in 1988, he noticed another ganglion cyst on his right wrist that was subsequently surgically removed.  The Veteran reported that following the surgery, his right wrist was never able to return to baseline.  He also reported tenderness of the right wrist.  He also noted that the right wrist caused no effect on shopping, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming and mild effect on chores and exercise.  The examiner noted that there was a well-healed dorsal incision and no recurrence of the ganglion.  Range of motion testing of the right wrist revealed dorsiflexion to 70 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 35 degrees.  The examiner diagnosed the Veteran with status post surgical removal of a right ganglion cyst with no functional limitations from the resultant scarring.  

The Veteran was provided another VA examination in December 2015.  He reported flare-ups of the right wrist that resulted in aching and throbbing pain.  He soaked the wrist in Epsom salt for treatment.  Range of motion testing revealed palmar flexion to 70 degrees, dorsiflexion to 65 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  The examiner noted that the range of motion itself did not contribute to a functional loss.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range or range of motion after 3 repetitions.  Right wrist flexion and extension rate strength was 5/5.  There was no muscle atrophy or ankylosis.  While the examiner noted a scar on the dorsum of the right wrist, the scar was not painful or unstable and measured 6.2 cm. X .3 cm.  The examiner stated the disability did not impact the Veteran's ability to work. The diagnosis was ganglion cyst of the right wrist.

In the record before the Board, there are no other records of diagnosis, treatment or evaluation of the ganglion cyst disability by either VA or private medical providers during the rating period under review.

There is no Diagnostic Code addressing ganglion cysts.  The Veteran's residuals of ganglion cyst ganglion cyst of the right wrist is currently evaluated as 10 percent disabling under Diagnostic Codes 7899-7804.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  The RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2015) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, superficial, painful on examination].  A ganglion is the anatomic nomenclature for a group of nerve cell bodies located outside the central nervous system." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 768 (1994).  It also refers to a benign cystic tumor occurring on an aponeurosis or a tendon in the wrist or dorsum of the foot; it consists of a thin fibrous capsule enclosing a clear mucinous fluid.  Id.  The aponeurosis is a white, flattened or ribbonlike tendinous expansion, usually serving to connect a muscle with the parts that it moves.  Id. at 118. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992). 

Although the RO never expressly stated it was rating the Veteran's ganglion cyst disability under Diagnostic Code 7804 by analogy, it appears the RO did so because, as noted, there is no Diagnostic Code addressing ganglion cyst disabilities. The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the RO received the Veteran's increased rating claim in June 2007.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7800 through 7806.  

Initially, the Board observes that Diagnostic Code 7800 is not applicable in this case.  Diagnostic Code 7800 provides criteria for evaluation of scars causing disfigurement of the head, face, or neck, and not the residuals of ganglion cyst of the right wrist as is the case here.  The Board further notes that the Veteran is not service-connected for dermatitis or eczema nor does the record indicate that he has the type of scarring that would warrant consideration on this basis.  Thus, consideration of Diagnostic Code 7806 is not warranted in this case.
  
Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  The Board notes that an increased disability rating is not warranted under Diagnostic Code 7801.  In this regard, the competent and probative evidence, to include the VA examinations and VA treatment records, indicate that the Veteran's residuals of ganglion cyst on the right wrist measures 6.2 cm. X .3 cm.  Indeed, there is no evidence that the cyst residuals measure more than 77 sq. cm. which is required for a higher 20 percent rating. 

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  Pertinently, the Veteran is in receipt of the maximum disability rating under this Diagnostic Code.    

Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Diagnostic Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  The Veteran is also in receipt of the maximum 10 percent disability rating under this Diagnostic Code.

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  The Veteran is in receipt of the maximum disability rating under this Diagnostic Code.

As to Diagnostic Code 7805, limitation of function is evaluated.  An impairment of function wrist disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Under Diagnostic Code 5215, for limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability evaluation available under Diagnostic code 5215.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5215.  However, for a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a , Diagnostic Code 5214.  Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  Therefore, Diagnostic Code 7805 does not result in an increased rating for the Veteran's ganglion cyst disability as dorsiflexion, ulnar deviation, and radial deviation were normal in the right wrist.  In any event, the December 2015 VA examiner pertinently concluded that the Veteran's ganglion cyst disability did not cause any limitation of motion, impairment of function, or affect his ability to work.  Accordingly, Diagnostic Code 7805 does not warrant an increased rating for the Veteran's residuals of ganglion cyst of the right wrist. 

As the Veteran's disability is already rated by analogy, it is permissible to rate the disability under a closely related condition in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The Board has also considered Diagnostic Code 5003 for rating degenerative arthritis.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints.  In the Veteran's case, the X-rays did not reveal arthritis of the right wrist and there is no degenerative arthritis that has been documented and therefore an increased rating is not warranted under Diagnostic Code 5003.
As the ganglion cyst disability may refer to a cyst that forms in the aponeurosis or a tendon in the wrist or dorsum of the foot; the Board has also considered whether the Veteran may be entitled to a compensable rating under Muscle Groups VII, VIII, and IX (Diagnostic Codes 5307-5309).  These diagnostic codes require evidence of muscle injury and impairment of function but, as noted, there is no evidence demonstrating impairment of function or muscle injury and therefore, a compensable rating under Diagnostic Codes 5307-5309 is not warranted. 

In sum, the Board has considered the application of other diagnostic codes in order to afford the Veteran a disability rating in excess of 10 percent but does not find any raised by the evidence of record.

The Board concludes that there have been no lay or medical findings to show that the ganglion disability meets the criteria for a rating in excess of 10 percent at any time during the relevant period.  As the assigned 10 percent evaluation reflects the actual degree of impairment shown during the entire period under consideration, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a rating in excess of 10 percent for residuals of ganglion cyst of the right wrist, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Higher evaluation for sinusitis

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's sinusitis is rated as noncompensable (zero percent disabling) pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, applicable to chronic maxillary sinusitis.  Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

After a review of the evidence, the Board finds that the Veteran's sinusitis most closely approximates the criteria for the currently assigned noncompensable disability rating under Diagnostic Code 6513, and that a higher rating is not warranted under this Diagnostic Code.  There was no evidence of any incapacitating episodes.  Indeed, June 2008 and December 2015 VA examinations specifically document the absence of such.  Notably, the Veteran denied experiencing incapacitating episodes at the April 2016 Board hearing.  In addition, there was no evidence of at least 3 non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  Pertinently, the June 2008 VA examination documents only two non-incapacitating episodes per year that lasted 7 to 14 days in duration.  Although the Veteran reported headaches and sinus pain during the non-incapacitating episodes at the June 2008 VA examination, he denied these symptoms at the December 2015 VA examination.  At that time, he only reported tenderness of the affected sinus.  He did not report episodes of sinusitis, near constant sinusitis, chronic sinusitis, headaches, pain of affected sinus, purulent discharge, or crusting.  He also denied non-incapacitating episodes.  The Board notes that this report of symptoms is contrary to his report of symptoms at the April 2016 Board hearing wherein he reported discharge and crusting.  While the Board finds that the Veteran may experience purulent discharge and crusting, he did not report non-incapacitating episodes at the Board hearing.  Based on the foregoing, the Board finds that the evidence does not demonstrate 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting which is required for a higher 10 percent disability rating under Diagnostic Code 6513.  The Board further notes that there is no evidence of radical surgery with chronic osteomyelitis such that a higher 50 percent disability rating is warranted.

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 6522, for allergic or vasomotor rhinitis.  Under Diagnostic Code 6522, allergic rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.  The Board finds that a higher 10 percent evaluation is warranted under Diagnostic Code 6522.  Crucially, the December 2015 VA examiner specifically reported greater than 50 percent obstruction of the nasal passage on both sides due to the Veteran's rhinitis.  While the June 2008 VA examiner did not report nasal obstruction, the Board notes that an X-ray report dated May 2008 documents mucosal thickening in the maxillary sinuses bilaterally.  Notably, the VA examiner did not reconcile this finding with the report of no nasal obstruction.  Further, the evidence of record to include multiple VA treatment record as well as the Veteran's testimony at the April 2016 Board hearing documents his regular use of nasal spray and inhalers which is used for nasal obstruction.  Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that greater than 50 percent obstruction of nasal passage on both sides has been demonstrated during the period under consideration.  Indeed, the Board finds it unlikely that this symptoms would have become worse as recently as 2015.  Therefore, a 10 percent disability rating is warranted under Diagnostic Code 6522.  The Board further finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 6522 for the entire period under consideration.  In this regard, the evidence does not document the presence of nasal polyps, and the Veteran has not contended that he has nasal polyps.  

In light of the foregoing, the symptoms of the Veteran's sinusitis with allergic rhinitis most nearly approximate the criteria for a 10 percent rating during the period under consideration.  


Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of ganglion cyst and sinusitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 
 
In that regard, during the appellate time period the Veteran's residuals of ganglion cyst include pain, and his sinusitis with allergic rhinitis includes sinus pain with nasal obstruction.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the residuals of right ganglion cyst under Diagnostic Code 7804 and the sinusitis with allergic rhinitis under Diagnostic Code 6522.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the Veteran has not contended nor does the evidence otherwise show that his residuals of ganglion cyst and sinusitis combined with his residuals of right thumb injury result in further disability.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 


ORDER

The appeal concerning the issue of entitlement to SMP is dismissed.

Entitlement to a disability rating in excess of 10 percent for residuals of ganglion cyst is denied.

Entitlement to a 10 percent disability rating for sinusitis with allergic rhinitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

REMAND

With respect to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of a right thumb injury, the Veteran claims that his right thumb disability is worse than rated and therefore warrants an increased rating.  He testified that the right thumb is in constant pain and causes impairment in daily activities such as washing dishes.  See, e.g., the April 2016 Board hearing transcript, pgs. 8-9.  He further testified that he has "limited" motion of the right thumb.  Id. at page 9.  He has also stated that he soaks the thumb in Epsom salt for pain relief.  See the December 2015 VA examination report.  

The Veteran was most recently provided a VA examination for his residuals of right thumb injury in December 2015.  The VA examiner documented essentially normal range of motion testing of the index, long, ring, and little fingers.  The thumb had extension to 0 degrees and thumb interphalangeal joint had flexion to 82 degrees.  Pertinently, while the examiner noted a gap between the pad of the thumb and fingers, he did not report the size of the gap.  Moreover, the examiner recorded no pain on examination or pain with use of the hand.  However, the examiner noted tenderness to palpation of the first metacarpophalangeal joint of the thumb and inability to flex the first metacarpophalangeal joint of the thumb which decreased efficiency in performance of physical activities requiring full range of motion.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional functional loss or range of motion.  The examiner reported that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Further, hand grip testing was 5/5.  The examiner documented ankylosis of the metacarpophalangeal joint in extension, although there was no rotation or angulation of a bone. 

With regard to range of motion testing conducted during the December 2015 VA examination for the Veteran's residuals of right thumb injury, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the December 2015 VA examiner addressed the Veteran's range of motion of the opposite undamaged joint (the left thumb).  He also performed range of motion testing of the Veteran's right thumb.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's right thumb.  He also did not indicate testing as to weight-bearing and nonweight-bearing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  

Additionally, the Board notes that the VA examiner documented a gap between the pad of the right thumb and fingers.  However, he did not address the size of the gap.  Pertinently, the Veteran may be entitled to an increased disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5228 as a 20 percent is warranted when the evidence shows a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examinations of the Veteran's residuals of right thumb injury is warranted.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for residuals of a right thumb injury.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with additional VA examinations 
to ascertain the current severity and manifestations of his service-connected residuals of right thumb injury. The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a). Identify the Veteran's residuals of right thumb injury pathology found to be present. 

(b). Provide the range of motion of his right thumb in degrees and indicate whether there is objective evidence of pain on motion.  Note whether there is a gap of more than two inches (5.1 cm.) between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

(c.) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right thumb.  Also, test range of motion of the opposite undamaged joint (the left thumb).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 
(d). Indicate whether the Veteran's right thumb exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(e). Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's right thumb. 

A complete rationale should be provided for any opinions expressed and conclusions reached.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


